DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-10 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 19 September 2020. It is noted, however, that applicant has not filed a certified copy of the 202010989739.5 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are (with the instant text followed by suggested corrective text): 
[0004], themetal silver/the metal silver;
[0005], the present invention is to provided/the present invention is to provide[[d]];
[0030], [0032], and elsewhere, “nanosilver” and “nano silver” are used interchangeably; a consistent term should be used;
[0034], the embodiment or drawings drawings in the prior art description/the embodiment or drawings 
[0042], comprising sheet filter papers 12/comprising sheet filter papers 11;
[0044], antibacterial layer 111is/antibacterial layer 111 is; after the phenolic composite fiber cloth and the suspension liquid containing the nano silver ion s are performed loading reaction/after the phenolic composite fiber cloth is obtained,a loading reaction in a suspension liquid containing the nano silver ions is performed
[0046], structure.The structure/structure. The structure;
[0051]-[0055]: Applicant is respectfully advised to correct punctuation (e.g., S13: Dissolve
[0063], E. coil is released/ E. coli is released.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: sealing member 121 ([0043]). Applicant is respectfully advised that “12” in Fig. 3 appears to be a typographical error for “121.”
The drawings are objected to because the text in Fig. 6 is generally not clear. Applicant is respectfully advised to provide a replacement drawing sheet with clearly legible text. All drawings must be made by a process which will give them satisfactory reproduction characteristics, and characters must be plain and legible. See 37 CFR1.84 (l), (p).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-2, 5, and 7-10 are objected to because of the following informalities:  
The claims do not appear to be grammatically structured to comply with the requirement that claims be in the form of a sentence. See MPEP 608.01(m). Claims also appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Claim objections are presented below with suggested corrected text immediately following.
Claim 1: wherein comprising a filter element body/
said nano silver antimicrobial layer is prepared/said nano silver antimicrobial layer being prepared (so that the claim reads as a single sentence).
Claim 2: filter papers is arranged/ filter papers are arranged
Claim 5: wherein also comprising a frame/wherein the nano silver active filter element comprises a frame”;
said sheet filter papers are seamlessly bonded/ said sheet filter papers being seamlessly bonded
Claim 7: The claim is not in the form of a sentence, and spacing around colons is inconsistent, and articles (e.g., a/an/the) are missing. Applicant is respectfully advised to amend the claim to “wherein the method includes the  ofpreparing . . .”; and to choose verbs which maintain the single-sentence structure.
said protective layer/ said protection layer;
cut into required specification/cut ito meet a required specification
said frame is adhesive to said periphery/ said frame is adhered to said periphery
Claim 8: The claim is not in the form of a sentence. The claim is lacking in needed articles for clarity and grammar, e.g., specific preparation procedure is/a specific preparation procedure is; trihydroxymethylaminomethane-hydrochloride buffer/a trihydroxymethylaminomethane-hydrochloride buffer; etc..
The claim inconsistently uses the term “trihydroxymethylaminomethane.” See “trihydroxymethyl aminomethane” in “S13.”
said polyester fiber non-woven cloth/ polyester 
Claim 9: The claim is not in the form of a sentence. Articles are lacking (e.g., specific preparation process; nano silver wire).
a mixed liquid that mass ratio/a mixed liquid having a mass ratio
Claim 10: The claim is not in the form of a sentence. Articles are lacking (e.g., specific preparation process).
The claim lacks needed articles, e.g., a reaction temperature/time.
Applicant is respectfully advised to correct the grammar in “said phenolic composite fiber cloth . . .  and said suspension containing nano silver ion . . . are performed loading reaction.”
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8: The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Applicant is respectfully advised to amend the claims to conform with U.S. practice. The examiner has endeavored to address the deficiencies of the claims below. However, Applicant’s assistance in identifying and correcting all ungrammatical or non-idiomatic text is respectfully requested.
Claim 1: The claim recites, “said filter element body comprising sheet filter papers stacked of layered composite structures, said sheet filter papers successively comprises.” These limitations are unclear for the following reasons:
(i) It is unclear what is meant by “papers.” Merriam-Webster defines “paper” as “a felted sheet of usually vegetable fibers laid down on a fine screen from a water suspension.” However, sheet filter papers 11 are recited to comprise polyester fiber non-woven cloth (Fig. 4; [0044]). It is unclear if “papers” is a reference to a particular layer of the filter element body, or if polyester cloth is to be regarded as “paper.” For the purposes of examination only, the later interpretation will be applied. 
(ii) The combining of the terms “stacked,” “layered,” and “composite” make unclear if the claim recites individual layers that are stacked to form a composite, such that Fig. 4 represents a cross section of a whole filter element body, or if the claim recites composite structures that are stacked with others to form the filter element body, so that Fig. 4 only shows a single layer of the claimed filter element body. For the purposes of examination only, the former interpretation will be applied. 
(iii) There is no subject/verb agreement is “papers . . . comprises,” so it is unclear if the three layers recited after “comprises” each constitute individual papers, or if a paper is formed by the combining of these layers. In either case, it is unclear how “papers” relate to the filter element body and/or the composite structure(s) (i.e., it is unclear if each paper has three layers, and these papers are themselves layered, and composite structures are formed by stacks of these multi-layered papers). For the purposes of examination only, each “layer” will be regarded as a “paper,” and the filter element body will be regarded as the structure shown in Fig. 4.
The claim recites, “a nano silver antibacterial layer, a filter layer and a protection layer from an air inlet surface of said filter element body to an air outlet surface of said filter element body,” so that the protection layer is at the air outlet surface of the filter element body. However, [0014] and [0045] recite that the protective layer is made of water-resistant fiber material to ensure waterproof entry, suggesting that the protection layer is at an entry or inlet surface. It is therefore unclear if the recited configuration is the configuration Applicant intends to claim. For the purposes of examination only, the claim will be interpreted as listing the layers from the outlet surface to the inlet surface, consistent with [0014].
Lines 5-6 recite, “said nano silver antimicrobial layer.” There is insufficient antecedent basis for this limitation. For the purposes of examination only, this text will be interpreted as “said nano silver antibacterial layer.” 
Claims 2-10 are rejected because of their dependence from claim 1. 
Claim 4: The claim recites, “a fixed surface and / or a bottom surface of said sheet filter papers are glued.” It is unclear what is meant by “a fixed surface.” In view of the specification, which recites, “nanosilver ions are fixed in the surface micropore structure of phenolic composite fiber cloth” ([0033]), for the purposes of examination only, the claim will be interpreted as reciting a cloth on which nanosilver ions are fixed.
Claim 5: The use of the pronoun “which” renders the claim indefinite, as the pronoun leaves unclear what claim element is referenced. For the purposes of examination only, “which” will be interpreted as a reference to the frame.
Claim 6: The claim recites, “a side of said frame departing from said sheet filter papers.” It is unclear what is meant by a “departing” side of a frame. For the purposes of examination only, the side will be interpreted as a peripheral side of the frame.
Claim 7: The claim recites (twice), “said nano silver antimicrobial layer.” There is insufficient antecedent basis for this limitation. For the purposes of examination only, this text will be interpreted as “said nano silver antibacterial layer.” 
The claim is generally indefinite because it does not recite clear positive action steps that are a part of the claimed method. For example, in “which is processed into a coiled material,” it is unclear if this phrase describes a prior state of one of the layers, of if the method recites a positive step to be taken by the user that can be regarded as a processing step that results in a coiled material. See also, “is folded,” etc..
The pronoun in “which is processed” renders the claim indefinite. 
The claim recites, “said periphery of said block sheet filter paper.” There is insufficient antecedent basis for this limitation.
The term “finalized” as a process step is not defined, so the metes and bounds of the claim are unclear (i.e., it is unclear what is entailed by “finalized”). Furthermore, it is unclear what follows selecting the shaping/cutting molds, i.e., it is unclear what action step(s) is/are entailed by the selecting that leads to the preparing of the filter element.
Claim 8: The claim is generally indefinite because it does not recite clear positive action steps that are a part of the claimed method.
The repeated use of the pronoun “it” renders the claim indefinite.
The terms “high” (i.e., high temperature and high pressure sterilization) and “thick” (i.e., thick HCl) are relative terms which render the claim indefinite. The terms “high” and “thick” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In the phrase “take out,” it is unclear what is entailed by this phrase. For the purposes of examination only, this limitation will be interpreted as removing the cloth from the phenolic compound solution.
The claim recites, “pick it out and steam it in boiling water.” It is unclear if the claim is reciting a steaming process or a submersion in boiling water. For the purposes of examination only, this limitation will be interpreted as a steaming process. 
The claim recites, “said phenolic composite fiber cloth with phenolic compound.” There is insufficient antecedent basis for this limitation.
Claim 9: The claim is generally indefinite because it does not recite clear positive action steps that are a part of the claimed method. 
The claim recites, “nano silver wire” without the use of an article, so it is unclear if “nano silver ion” (claim 7) is the intended antecedent, and it is unclear if “wire” is a misstatement of “wires” ([0027]: “silver nanowires”). 
Claim 10: The claim is generally indefinite because it does not recite clear positive action steps that are a part of the claimed method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (CN111437660A, hereinafter “Lei”) in view of Gu et al. (CN105839419A, hereinafter “Gu”), and as evidenced by Xu et al. (CN108543425A, hereinafter “Xu”).
Regarding claim 1, Lei discloses a nano silver disinfection and antibacterial air filter element ([0001]) (i.e., a nano silver active filter element) comprising a filter element body (Fig. 1; [0034]) comprising a hydrophobic layer nano-silver sterilizing and antibacterial non-woven fabric 10 (i.e., a protection layer), a HEPA high-efficiency filter 30 (i.e., a filter layer) and a hydrophilic layer nano-silver sterilizing and antibacterial non-woven fabric 40 (i.e., a nano silver antibacterial layer), which are sequentially arranged from outside to inside ([0034]) (i.e., sheet filter papers stacked of layered composite structures; successively comprising; from an air inlet surface of said filter element body to an air outlet surface of said filter element body, noting that the “outside” of Lei corresponds to “an air inlet surface” of the claimed invention), the hydrophilic layer having fibers ([0036]) carrying nano silver particles ([0009]) (i.e., fibers loaded with nano silver particles).
However, Lei does not explicitly disclose that the nano silver antimicrobial layer is prepared from phenolic complex fibers loaded with nano silver particles.
Gu discloses a preparation method of a nanometer silver antibacterial fabric ([0001]). Gu teaches that a polyphenol layer can be used as a reducing agent to reduce the silver ions in the solution to silver nanoparticles, and can also coordinate with the silver particles to firmly bind the silver nanoparticles to the surface of a material ([0017]).
It is noted that Lei and Gu are in the field of antimicrobial fabrics (Lei, [0034]; Gu, [0001]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the element of Lei by providing a nano silver antimicrobial layer that is prepared from phenolic complex fibers loaded with nano silver particles as taught by Gu because (1) a polyphenol layer can be used as a reducing agent to reduce the silver ions in the solution to silver nanoparticles, and can also coordinate with the silver particles to firmly bind the silver nanoparticles to the surface of a material (Gu, [0017]), and (2) Gu teaches that polyphenolic compounds act on substrates through hydrophobic bonds (Gu, [0017]), so fabrics having a polyphenolic layer can be regarded as forming a phenolic complex with the fibers of the fabric.
Further regarding the term “polyphenol” by Gu, a polyphenol can be regarded as a type of phenol, as evidenced by Xu ([0013]: “small molecule phenols such as tea polyphenols”).

Regarding claim 2, Lei teaches that the filter is folded into a wave shape ([0054]) (i.e., said sheet filter papers is arranged in a W shape).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Gu, as applied to claim 2 above, and further in view of Li et al. (CN110158362A, hereinafter “Li”).
Lei in view of Gu does not explicitly disclose that layers of sheet filter papers are integrated in a whole by ultrasonic thermal pressure.
Li discloses a composite filter paper ([0008]). Li teaches that with ultrasonic spot welding technology, non-woven fabric layers are combined under the joint action of pressure and vibration frequency, wherein vibration generates heat energy, (p. 2/16, “In the prior art”) (i.e., ultrasonic thermal pressure).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the element of Lei in view of Gu by providing layers of sheet filter papers that are integrated in a whole by ultrasonic thermal pressure as taught by Li because it was known from the prior art that non-woven materials can be combined by ultrasonic spot welding technology (Li, p. 2/16, “In the prior art”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Gu, as applied to claim 2 above, and further in view of Wall (US 2017/0368490 A1).
Lei in view of Gu does not explicitly disclose that a fixed surface and / or a bottom surface of said sheet filter papers are glued to form a glue line in said W shape.
Wall discloses a layered air filter ([0005]). Wall teaches that filter media layers can be adhered to one another by way of one or more lines of a suitable adhesive ([0052]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the element of Lei in view of Gu by providing a fixed surface and / or a bottom surface of sheet filter papers that are glued to form a glue line in said W shape as taught by Wall because (1) lines of adhesive can be used to join layers of filter media (Wall, [0052]), and (2) since Lei teaches filter media that are folded into a wave shape (Lei, [0054]), it would have been prima facie obvious to provide lines of adhesive such that the lines form a W shape when folded.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Gu, as applied to claim 1 above, and further in view of Nagata et al. (US 2018/0070575 A1, hereinafter “Nagata”).
Lei discloses that the nano-silver sterilizing and antibacterial air filter further includes a plastic frame (Fig. 4; [0037]) (i.e., a frame which is arranged at a side surface of said sheet filter papers). However, Lei in view of Gu does not explicitly disclose sheet filter papers that are seamlessly bonded to a frame in a hot melt manner.
Nagata discloses an air filter ([0043]). Nagata teaches that a frame member can be welded to a filter medium by a hot melt process ([0045]). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the element of Lei in view of Gu by providing sheet filter papers that are seamlessly bonded to a frame in a hot melt manner as taught by Nagata because (1) a frame member can be welded to a filter medium by a hot melt process (Nagata, [0045]), and (2) a seamless bond would have been prima facie obvious since “seamless” is defined as “perfect, flawless” (Merriam-Webster), and the skilled practitioner would have found it obvious to optimize a bond in order to provide a seal that is without flaws. See MPEP 2144.05(II)(B).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Gu and Nagata, as applied to claim 5 above, and further in view of Haas et al. (US 2019/0046909 A1, hereinafter “Haas”).
Lei in view of Gu and Nagata does not explicitly disclose that a side of said frame departing from said sheet filter papers is provided with a sealing member.
Haas discloses frame features of panel air filters ([0001]). Haas teaches that a radial seal provides two contact lines for sealing a filter cartridge to a filter housing (Fig. 12; [0130]) (i.e., a sealing member on a side of a frame departing from filter papers) to prevent bypass of the filter cartridge ([0099]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the element of Lei in view of Gu and Nagata by providing a side of a frame departing from sheet filter papers that is provided with a sealing member as taught by Haas because seals can seal a filter cartridge, preventing bypass (Haas, Fig. 12; [0099], [0130]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Gu, as applied to claim 1 above, and further in view of Leung (US 2008/0264259 A1), Qian et al. (CN106390595A, hereinafter “Qian”), Tate et al. (US 2018/0214806 A1, hereinafter “Tate”), Moulton et al. (US 2018/0008848 A1, hereinafter “Moulton”), Wall, and Nagata.
Gu discloses a procedure to obtain a fabric coated with polyphenolic compounds ([0011]-[0012]) (i.e., preparation of a phenolic composite fiber), a silver nitrate aqueous solution of a predetermined concentration ([0013], [0023]), and the production of silver nanoparticles when exposed to the polyphenols of the fabric ([0013]) (i.e., preparation of a suspension containing nano silver ion), the forming of a fabric loaded with silver nanoparticles on the surface of the fabric ([0013]) (i.e., preparation of said nano silver antimicrobial layer by loading said nano silver ion in said suspension into a surface structure of said phenolic composite fiber). Lei discloses the sequence of the layers (Fig. 1) (i.e., said nano silver antimicrobial layer, said filter layer, and said protective layer are stacked sequentially), and non-woven fabric ([0014]) folded into a wavy shape by a machine ([0038]) (i.e., material that is folded into a W shaped structure by a non-woven folding machine). 
However, Lei in view of Gu does not explicitly disclose (i) a surface microporous structure; (ii) processing filter media into a coiled material by ultrasonic processing; (iii) coiled material that is cut into required specification by a strip machine; (iv) selecting a shaping mold and a cutting mold to cut said W-shaped structure to a block sheet filter paper; (v) a fixed surface and/or a bottom surface of said block sheet filter paper is glued to obtain a block sheet filter paper with predetermined fold angle parameters and finalized; or (vi) a frame is adhered to said periphery of said block sheet filter paper by hot melt to obtain said filter element body. 
Regarding (i), Leung discloses a multilayered gas filtration medium ([0001], [0014]) comprising a fine filter layer ([0016]) comprising silver nanoparticles ([0027]-[0028]). Leung teaches that nanofibers of the fine filter layer can have micron-sized pores (i.e., a surface microporous structure) which may be predictive of the particles that are trapped ([0019]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the element of Lei in view of Gu by providing (i) a fiber having a surface microporous structure as taught by Leung because micron-sized pores may be useful for trapping particles of a desired size (Leung, [0019]).
Regarding (ii), Qian discloses a production line for air filtration material (Abstract). Qian teaches an ultrasonic bonding machine that is used to ultrasonically bond and fix the layers of cloth, and a roller at the end of the production line that winds (i.e., coils) the finished product ([0020]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the element of Lei in view of Gu and Leung by providing (ii) processed filter media in a coiled material by ultrasonic processing as taught by Qian because layers of a filter can be ultrasonically bonded to fix them into a filter material, and the resulting fabric may be wound (Qian, [0020]) to facilitate packaging and transport.
Regarding (iii), Tate discloses methods for processing filter media packs ([0005]). Tate teaches an apparatus for cutting media packs ([0150]) (i.e., a strip machine) to produce media packs of a desired shape ([0256]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the element of Lei in view of Gu, Leung, and Qian by providing (iii) coiled material that is cut into required specification by a strip machine as taught by Tate because media packs can be cut into a desired shape therewith (Tate, [0150], [0256]).
Regarding (iv), Moulton discloses air filters ([0012]). Moulton teaches that nonwoven material of an air filter may be die cut to shape ([0039]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the element of Lei in view of Gu, Leung, Qian, and Tate by (iv) selecting a shaping mold and a cutting mold to cut said W-shaped structure to a block sheet filter paper as taught by Moulton because (1) an air filter may be die cut to a desired shape (Moulton, [0039]); and (2) it would have been prima facie obvious for a die (i.e., a shaping mold) that cuts into a shape (i.e., a cutting mold) to produce a W-shape block structure in view of the teaching of Lei to produce a filter having a wavy surface (Lei, [0013]), depending on the desired final form.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the element of Lei in view of Gu, Leung, Qian, Tate and Moulton by providing
Regarding (v), Wall discloses a layered air filter ([0005]). Wall teaches that filter media layers can be adhered to one another by way of one or more lines of a suitable adhesive ([0052]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the element of Lei in view of Gu, Leung, Qian, Tate, and Moulton by providing (v) a fixed surface and/or a bottom surface of said block sheet filter paper is glued to obtain a block sheet filter paper with predetermined fold angle parameters and finalized as taught by Wall because (1) filter media layers can be adhered to one another by way of one or more lines of a suitable adhesive (Wall, [0052]), (2) it would have been obvious to predetermine the angles of the waves taught by Lei, and (3) cut, shaped, and glued filter media may be regarded as finalized.
Regarding (iv), Nagata discloses an air filter ([0043]). Nagata teaches that a frame member can be welded to a filter medium by a hot melt process ([0045]). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the element of Lei in view of Gu, Leung, Qian, Tate, Moulton, and Wall by providing (vi) a frame that is adhered to said periphery of said block sheet filter paper by hot melt to obtain said filter element body as taught by Nagata because (1) Lei teaches a frame (Lei, Fig. 4), and (2) a frame member can be welded to a filter medium by a hot melt process (Nagata, [0045]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Gu, Leung, Qian, Tate, Moulton, Wall, and Nagata, as applied to claim 7 above, and further in view of Cheng et al. (CN111607828A, hereinafter “Cheng”).
Leung teaches nanofibers of a fine filter layer that are made from polyester ([0016], [0017]), so it would have been prima facie obvious to provide a polyester non-woven cloth. 
Gu discloses dissolving a polyphenolic compound in a tris-hydroxymethylaminomethane-hydrochloric acid buffer solution with a pH value of 7.5-9 to obtain a polyphenolic compound solution, wherein the concentration of the polyphenolic compound is 0.5-4 g/L (i.e., obtaining a trihydroxymethylaminomethane-hydrochloride buffer with pH 7.4~8.8; obtaining a phenolic compound solution with a concentration of 0.5g/L ~ 4g), noting that it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).
Gu further teaches Immersing fabric in a polyphenolic compound solution at a bath ratio of 1:50 at 25 to 40 ° C and stirred for 0.05 to 1 hour, and the stirring speed is 100 to 300 r/min, taking out the fabric, and washing with deionized water and absolute ethanol for 3 times in turn, and air-dry to obtain a fabric coated with polyphenolic compounds (i.e., said polyester fiber non-woven cloth is immersed in said phenolic compound solution at a bath ratio of 1:50, and stirred for 10min~30min at room temperature at a stirring speed of 100r/min~200r/min; take out said polyester fiber non-woven cloth, wash it with said deionized water and absolute ethanol for 2 ~ 5 times in turn, and air dry to obtain said phenolic composite fiber cloth with phenolic compound), again noting that it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.
However, Lei in view of Gu, Leung, Qian, Tate, Moulton, Wall, and Nagata does not explicitly disclose (i) a polyester non-woven cloth that is dried at 100°C ~200°C for 1h~5h, pick it out and steam it in boiling water, (ii) adding 120g~180g trihydromethylaminomethane into 800ml of deionized water in 1L beaker, fully stir to dissolve said trihydromethylaminomethane, cool to room temperature, add 20ml~70ml thick HCl into said beaker, dilute to 1L, after high temperature and high pressure sterilization, store it at room temperature; dissolving 4g~15g of phenolic compound in said trihydroxymethylaminomethane-hydrochloride buffer; (iii) 
Regarding (i), Cheng teaches a polyester fiber production process ([0002]). Cheng teaches that polyester fibers are dried at high temperature ([0010]) and steamed for sterilization and fluffiness ([0012]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the element of Lei in view of Gu, Leung, Qian, Tate, Moulton, Wall, and Nagata by providing  (i) a polyester non-woven cloth that is dried at 100°C ~200°C for 1h~5h, pick it out and steam it in boiling water as taught by Cheng because (1) such processes are performed during the course of sterilization (Cheng, [0010], [0012]), and (2) it would have been prima facie obvious for the skilled practitioner to optimize sterilization temperature and duration to achieve the desired sterility and texture. See MPEP 2144.05 (II).
Regarding (ii), since Gu teaches a tris-hydroxymethylaminomethane-hydrochloric acid buffer solution of a desired pH and phenolic compound concentration, it would have been prima facie obvious for the skilled practitioner to determine volumes and masses of reagents needed to achieve these results. Likewise, the dissolving of the reagents in water and the adjusting of temperatures and pressures to optimize dissolution and maintain sterility would have been ordinary practice for the skilled practitioner, noting that Gu teaches a “cleaned” fabric ([0022]). See MPEP 2144.05 (II) and (III). Furthermore, these limitations are interpreted as product-by-process limitations. Patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. Applicant may rebut the assertion of prima facie obviousness with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113 (II).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Gu, Leung, Qian, Tate, Moulton, Wall, Nagata, and Cheng, as applied to claim 8 above, and further in view of Zhan et al. (CN111440346A, hereinafter “Zhan”).
Regarding claim 9, Lei in view of Gu, Leung, Qian, Tate, Moulton, Wall, Nagata, and Cheng does not explicitly disclose mixing nano silver wire, silicone and ethylene glycol are mixed at 100°C~120°C according to a mass fraction ratio (0.01~0.04): (1~4):1, and stirring for 2h~4h at a stirring speed of 150r/min~300r/min; washing and drying reacted solution to obtain modified nano silver wire; adding said modified nano silver wire to a mixed liquid that mass ratio is 1:(3~5): (2~4) a mixture of water, ethylene glycol and isopropanol to obtain a suspension containing nano silver ion with a mass ratio of 0.01% ~ 0.1%.
Zhan teaches a nano-silver wire antibacterial mask ([0023]) (i.e., an antibacterial air filter). Zhan discloses mixing nano-silver wires and an organic silicon modifier in ethylene glycol ([0041]) at 100° C or 120° C and 300 r/min mechanical stirring for 2 hours ([0041], [0046]) to obtain a reaction stock solution (i.e., mixing nano silver wire, silicone and ethylene glycol are mixed at 100°C~120°C; stirring for 2h~4h at a stirring speed of 150r/min~300r/min, noting that it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art), washing with acetone and blowing with nitrogen to obtain nano-silver wires ([0041]) (i.e., washing and drying reacted solution to obtain modified nano silver wire), and adding the modified silver nanowires into a mixed solution with a mass percentage of water:ethanol:isopropanol=1:4:4 to obtain a nanosilver wire suspension with a mass fraction of 0.005% (i.e., adding said modified nano silver wire to a mixed liquid that mass ratio is 1:(3~5): (2~4) a mixture of water, ethylene glycol and isopropanol to obtain a suspension containing nano silver ion).
Regarding the limitation of a mass fraction ratio (0.01~0.04): (1~4):1, Zhan teaches that the mass fraction of the nano-silver wires in the reaction stock solution is 0.01% ([0041]). However, it would have been obvious for the skilled practitioner to optimize the concentrations of the reagent. Furthermore, If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.
Regarding the limitation of nano silver ion with a mass ratio of 0.01% ~ 0.1%, it would have been obvious for the skilled practitioner to optimize the concentrations of the reagent. See MPEP 2144.05 (II). Furthermore, if a product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.

Regarding claim 10, Gu teaches a redox reaction between the fabric and silver ions to form a fabric loaded with silver nanoparticles on the surface of the fabric (i.e., said phenolic composite fiber cloth with phenolic compound and said suspension containing nano silver ion are performed loading reaction) at a bath ratio of 1:60 (i.e., at a mass ratio of 1:50 ~ 1:150, noting the overlapping ranges) (i.e., ([0013]).
Regarding the limitations of stirring and ultrasonically vibrating, stirring and mixing using ultrasonic vibrations are standard preparation techniques lacking in patentable distinctiveness. Furthermore, if a product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.
Regarding the limitations of conditions of reaction temperature of 60°C~ 90°C and reaction time of 30min~50min, Gu teaches a reaction at 25-35° C for 1-24 hours ([0013]). However, it would have been prima facie obvious to optimize temperatures and durations for controlling a reaction. See MPEP 2144.05 (II). Furthermore, if a product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.
Regarding the limitations of drying at a drying temperature of 30°C -~~50°C and a drying time of 3h~ 8h, Gu teaches vacuum drying the fabric at 40°C for 6-10 hours ([0013]). However, it would have been prima facie obvious to optimize temperatures and durations for drying cloth, for example, when a vacuum is not maintained. See MPEP 2144.05 (II). Furthermore, if a product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL E GITMAN whose telephone number is (571)272-7934. The examiner can normally be reached M-Th 7:15-5:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-3471. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GABRIEL E GITMAN/Examiner, Art Unit 1772